DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on July 20, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Ten (10) sheets of drawings were filed on April 19, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most relevant prior art known, does not disclose or render obvious a passive optical alignment coupling, as defined by claim 1, wherein 
one of the first array of alignment features and the second array of alignment features comprises a first network of orthogonally intersecting longitudinal grooves, and another one of the first array of alignment features and the second array of alignment features comprises a second network of longitudinal cylindrical protrusions each having a longitudinal axis parallel to corresponding one of the first surface of the first base or the second surface of the second base, 
wherein the second network of cylindrical protrusions are received in the first network of grooves, with protrusion surfaces of the cylindrical protrusions in contact with groove surfaces of the grooves, and 
wherein the optical connector is removably attachable to the foundation to define a demountable coupling, with the first array of alignment features against the second array of alignment features to define an elastic averaging coupling, thereby aligning the optical connector to the foundation;
in combination with all of the other limitations of claim 1.
Claims 2-23 depend from claim 1.
The closest prior art of record is Vallance (US 2019/137705 A1), which discloses elastic average coupling surfaces (399 and 499; see Figures 9-10), wherein both coupling surfaces (399 and 499) are formed by an array or protrusions with a grid of spaces, which may be considered grooves there-between.  Neither of the coupling surfaces (399 and 499) disclose or reasonably suggest a network of longitudinal cylindrical protrusions each having a longitudinal axis parallel to a corresponding surface of the base on which the coupling surfaces are formed, which is required by the claims of the present application.  Claim 1 of the present application requires “a second network of longitudinal cylindrical protrusions each having a longitudinal axis parallel to corresponding one of the first surface of the first base or the second surface of the second base” that cooperates with the first network of orthogonally intersecting longitudinal grooves.  Thus, Vallance (US 2019/137705 A1) does not disclose or suggest the invention of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874